Citation Nr: 1106173	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic 
disability manifested by loss of balance, pain and seizures due 
to VA treatment in August and September 1995.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna


INTRODUCTION

The appellant had active service from April 1975 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the appellant previously filed a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the bilateral lower extremities (claimed 
as paralysis of the bilateral legs and bilateral foot condition), 
which was denied in a September 2007 rating decision.  The 
appellant filed the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for chronic disability manifested by loss of 
balance, pain and seizures due to VA treatment in October 2007, 
within sixty days of notice of the September 2007 rating 
decision.  However, as the appellant did not express disagreement 
with the September 2007 rating decision and identified separate 
symptoms of loss of balance, pain and seizures due to the effects 
of methocarbamol, the Board has not construed the October 2007 
claim as a notice of disagreement with the September 2007 rating 
decision.  

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for chronic disability manifested by loss of 
balance, pain and seizures due to VA treatment in August and 
September 1995.  The appellant specifically contends that he had 
an adverse reaction to methocarbamol prescribed at the VA Medical 
Center (VAMC) in Reno, Nevada, for back spasm pain.  The 
appellant claims that the medication affected his sense of 
balance and that he has had constant pain and seizures since 
then.  (See March 2010 Board Hearing Transcript (Tr.) at p. 3).  
Unfortunately, a review of the record reveals that additional 
evidentiary development is required before the issue is ready for 
Board adjudication.  

The evidence of record indicates the appellant has applied for 
disability benefits from the Social Security Administration 
(SSA).  The appellant's SSA application, dated November 30, 1995, 
has been associated with the claims file.  It indicates that the 
appellant reported having had a reaction to methocarbamol in 
September 1995.  He reported that he could no longer stand on his 
feet without losing his balance.  He also reported that he had 
severe pain.  Although the appellant applied for disability due 
to HIV encephalopathy and peripheral neuropathy, the symptoms 
described in the application indicate that the SSA records are 
relevant to the current appeal.  August 2006 and September 2007 
SSA Inquiry reports reflect that the appellant was granted 
entitlement to SSA benefits in February 1996.  The disability 
onset date is listed as August 28, 1995.  The appellant's VA 
treatment records indicate he was prescribed methocarbamol on 
August 28, 1995.  As such, VA has been put on notice of the 
possible existence of relevant SSA records.  Although the 
appellant's SSA application and an April 2006 opinion for the 
Bureau of Disability Adjudication of Carson City have been 
associated with the file, the claims folder does not reflect that 
the RO requested the complete records from the SSA.  Because the 
SSA records may be pertinent to the adjudication of the 
appellant's claim and indicate whether the appellant had a 
diagnosis of a chronic condition manifested by a loss of sense of 
balance, constant pain and seizures, the Board finds that 
reasonable efforts should be made to obtain them.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has 
a duty to obtain SSA records when they may be relevant).  

The Board notes that the initial question in evaluating whether 
compensation is warranted under the provisions of 38 U.S.C.A. 
§ 1151 is whether there is an additional disability.  The 
appellant contends that he has a chronic condition manifested by 
loss of sense of balance, constant pain and seizures due to 
methocarbamol.  An August 2008 VA treatment record notes that the 
appellant sometimes needs to watch closely when he walks so that 
he does not trip or fall because he does not have very good 
feeling in his feet.  The record also notes the appellant is 
allergic to methocarbamol, with tonic-clonic seizures noted.  In 
a February 2009 statement, the appellant stated that he has a 
loss of sense of balance and constant pain or seizures.  The 
appellant is competent to report symptoms capable of lay 
observation.  A VA examination may be useful to determine whether 
the appellant has a chronic disability manifested by loss of 
sense of balance, constant pain and seizures.  If the appellant 
has an additional chronic disability, then an opinion should be 
obtained as to whether the additional disability was caused by VA 
treatment, and whether the disability was the direct fault of 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.  

Finally, the VA treatment records in the file only date to 
September 2009.  The appellant's complete VA treatment records 
from September 2009 to present may be useful in adjudicating the 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA 
treatment records from September 2009 to 
present.  If no records are available, the 
claims folder must indicate this fact.

2.  The RO should obtain from the Social 
Security Administration all records pertinent 
to the appellant's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  If no 
records are available, the claims folder must 
indicate this fact.

3.  Following the completion of the above, 
schedule the appellant for a VA examination.  
Following examination of the appellant and 
review of the claims file, the examiner 
should provide an opinion as to whether the 
appellant has any additional chronic 
disability manifested by loss of sense of 
balance, constant pain and seizures as a 
result of the prescription of methocarbamol 
in August and September 1995 at the Reno, 
Nevada, VAMC. 

The examiner should state whether any such 
additional disability if found, resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part, or was due to an event 
not reasonably foreseeable. 

4. Thereafter, readjudicate the issue on 
appeal of entitlement to compensation under 
38 U.S.C.A. § 1151 for chronic disability 
manifested by loss of balance, pain and 
seizures due to VA treatment in August and 
September 1995.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


